Exhibit 10.5

 

May 30, 2008

 

Ms. Janice Arouh

15253 Sutton St.

Sherman Oaks, CA  91403

 

Re: Amendment to Employment Agreement

 

Dear Ms. Arouh:

 

This will confirm our agreement to amend and extend your employment agreement
with Crown Media Holdings, Inc. (“Crown” or “Employer”), dated August 8, 2006
(the “Agreement”), as follows:

 

1. Your title, as set out in subparagraph 1(a), is changed from Senior Vice
President to Executive Vice President, Network Distribution and Service.

 

2.  The Term of the Agreement and your employment by Crown, as set out in
Paragraph 2 of the Agreement, is extended for an additional two years, through
August 8, 2010.

 

3. Paragraph 3(a) of the Agreement is amended to provide for payment to you of
an annual salary of $400,000, effective June 1, 2008.  You will eligible for
salary increases on June 1, 2009 and June 1, 2010.  The amount and timing of
such increases will be in the sole discretion of Crown.  In addition, you will
be eligible for any fringe benefits provided to Executive Vice Presidents of
Crown, as a class.

 

4, Paragraph 8 (b) of the Agreement is amended in line 5 to provide for the
payment of the greater of 12 months base salary or the remaining base salary
payable under the Agreement in the event of termination pursuant to Paragraph
8(b).

 

Except as amended herein, all other terms of the Agreement will remain in full
force and effect.

 

 

Very truly yours,

 

Crown Media Holdings, Inc.

 

 

 

By /s/HENRY SCHLEIFF

 

Henry Schleiff

 

President

Accepted and Agreed to:

 

 

  /s/JANICE AROUH

 

      Janice Arouh

 

 

--------------------------------------------------------------------------------